Citation Nr: 1513725	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from August 2004 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran initially filed a claim in November 2009.  Following a September 2010 rating decision, the Veteran submitted additional evidence.  The RO reconsidered the claim in September 2011.  Thereafter, the Veteran appealed to the Board.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding appears in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran contends that the onset of his obstructive sleep apnea was during his second period of active duty service.  He argues he should be granted service connection for sleep apnea on a presumptive basis because his diagnosis in June 2007 was within a year of separation from service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).   

Sleep apnea is not a disease listed under 38 C.F.R. § 3.309(a); therefore, the fact that sleep apnea was diagnosed within a year of separation from service does not support the grant of service connection on a presumptive basis.  However, there is evidence that suggests that sleep apnea may have had its onset during service despite the absence of a diagnosis of sleep apnea in the Veteran's service treatment records (STRs).

At his hearing before the Board, the Veteran indicated he slept in a tent and was told he would snore and wake up throughout the night.  He indicated that after service, he was waiting for an appointment regarding sleep apnea and by the time he went for the appointment and was diagnosed, several months had passed since separation from service.  The Veteran indicated that during service he was seen for a psychology examination and was discussing his sleep disturbances with the psychologist; it was the psychologist who suggested he should get a sleep study.

In an August 2004 Report of Medical History, the Veteran denied frequent trouble sleeping.  STRs indicate treatment for anxiety during service.  In December 2005, sleep disturbances were noted in treatment records regarding the Veteran's psychological concerns.  A record dated in May 2006 indicated the Veteran slept poorly.  A June 2006 record indicated difficulty sleeping and difficulty falling asleep.
In March 2007, a month following separation from service, the Veteran indicated in a VA treatment record that asthma and sleep apnea had been bothering him.  In an April 2007 VA treatment record, it was noted the Veteran had possible sleep apnea; the Veteran reported he had filled out a "packet" and was awaiting an appointment.  

In June 2007, four months after separation from service, the Veteran was diagnosed with sleep apnea following a sleep study.  The report indicated disruptive snoring, excessive daytime sleepiness and a history of apnea observed during sleep. The study was positive for moderately severe obstructive sleep apnea/hypopnea.

Upon review of the evidence, the Board finds that a medical opinion should be sought based on a review of the lay and medical evidence of record to determine whether it is at least as likely as not that sleep apnea had its onset during the Veteran's active duty service between August 2004 and February 2007.

In addition, the Board notes the possibility that the Veteran's sleep disturbances are related to his service-connected psychiatric disorder.  Such consideration was raised at the Veteran's hearing before the Board.  Because the Board must consider all potential theories of entitlement raised by the evidence, the RO should send the Veteran a notice letter informing him of the evidence necessary to substantiate a claim for service connection on a secondary basis and the VA examiner who considers the claim should be asked to opine as to any relationship between the Veteran's service-connected anxiety disorder and his currently diagnosed sleep apnea.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.

2.  Associate all outstanding VA treatment records with the claims file.

3. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate VA specialist to determine the likely etiology of the Veteran's sleep apnea.

The electronic claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.  

Following a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that sleep apnea had its onset or was incurred in service given the evidence that the Veteran was diagnosed with moderately severe obstructive sleep apnea four months after separation from service.  The examiner should note the evidence of sleep disturbances in treatment records between August 2004 and February 2007 and opine as to the likelihood that sleep apnea had its onset during that period as opposed to thereafter.

If the examiner does not conclude that sleep apnea had its onset during active duty, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected anxiety disorder or was aggravated by such condition.

An opinion as to both causation and aggravation must be rendered.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




